Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, further electing the species of Lactobacillales in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that Ahmad does not disclose a marker that includes a flanking extragenic region.  However, as Ahmad discloses the entire operon, and as instant claim 1 requires that the marker “have” a length of less than or equal to 2000bp, where “having” is not defined and can be interpreted as comprising, the marker taught by Ahmad does anticipate claim 1 as it is written.  Additionally, Lebarre et al. anticipate claim 1 (as discussed herein) and provide further support for the lack of unity finding.  Further still, the methods claimed refer to the HPME of claim 1 but do not require the HPME in its entirety as, for example, with regard to claims 9 and 12, the methods disclosed in the instant specification indicate that detection can be accomplished with fragments of the HPME that comprises a gene coding sequence (see claim 13, for example, which clearly does not require an entire protein coding sequence), and thus there is additionally an a priori  lack of unity.  Rejoinder of method claims will be reconsidered upon a finding of unity of invention or allowable product claims.  The requirement is still deemed proper and is therefore maintained.
Claim Objections
Claims 3, 6, and 8 are objected to because of the following informalities:  
Claim 3 ends with a period.
Claim 4 the Markush grouping does not conform to US practice with regard to use of commas and conjunctions.  
Claims 6 and 8 set forth what appear to be alternatives without any conjunction joining them.  These claims are interpreted as if these are alternatives.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
 	The claimed marker is defined as in the claim as being a “microbial genome nucleotide sequence” and this is confusing because it is not clear if applicant intends to be claiming a “sequence” which is information or a nucleic acid molecule which comprises nucleotides in a sequence.  Furthermore, the claim defines the “sequence” using the phrase “when said H.P.M.E is aligned with two or more nucleotide sequences to obtain a sequence alignment,” however the claims fail to define the comparator sequences, therefore it is unclear how or if these 
	Furthermore, the requirement that the sequence is “having a length less than or equal to about 2000bp” is confusing since “having” is not defined in the specification and can be interpreted as “comprising” or “consisting of.”  Therefore, if it is understood as “comprising” this would mean that the claimed sequence must comprise a sequence with a length less than or equal to about 2000bp.  Since comprising allows additional sequence on either end, it’s not clear how this limitation limits the claimed marker.  
	Each time claim 1 recites “in pairwise alignment” it is not clear if this means the feature must be present in each pairwise alignment possible or in only one pairwise alignment. 
	It is not clear if “the insertion or the deletion” in “the extragenic region” must be relative to each of the “two or more” undefined comparators or if the insertion or the deletion may be relative to only a single of the “two or more” aligned sequences. 
But further still it is not clear what elements or features are required for a “primary protein encoding gene” to be considered present.  It is not clear if this requires that a full length coding sequence must be present, or a coding sequence plus upstream and downstream regulatory regions.  The specification at page 6, line 18 states that an HPME refers to a nucleotide sequence comprising at least one ORF complete or partial, but it does not define what elements must be present for a “primary protein encoding gene” to be present.  
is not comprised in an ORF or in a non-coding conserved sequence such as rRNA, tRNA, pseudogenes (p. 6, l. 24).”  Applicant’s remarks filed 8/13/2021 refer to the extragenic region as “a non-coding sequence.”  The customary meaning of “extragenic” would suggest that it is outside of or other than a gene.  Yet, claims 6, 7, and 8 state that the “secondary flanking region” is a gene coding for a regulatory protein, or the gene mleR (consonant with the election).  Claim 5 states that the extragenic region is a non-coding region.  This is confusing because it is not clear what is excluded by this limitation since an extragenic region, read in light of the specification appears to necessarily be in a non-coding region.  The specification teaches that the “extragenic region” is a nucleotide sequence that is not comprised in an ORF or in a non coding conserved sequence such as rRNA, tRNA, pseudogenes (p. 6, l. 24)” In claims 6 and 7, it is unclear how “said secondary flanking region” which refers back to “a secondary flanking extragenic region” in claim 1 can be “a gene coding for a regulatory protein” since a gene is not an extragenic region.   The specification teaches that the “extragenic region” is a nucleotide sequence that is not comprised in an ORF or in a non coding conserved sequence such as rRNA, tRNA, pseudogenes (p. 6, l. 24)”, and as a consequence it is not clear how a sequence can both be “a gene coding for a gene regulator protein” and also be an extragenic region as the word is customarily understood (as being other than a coding region) or understood in light of the specification.  

Claim 15 is confusing because the recitation of an extragenic region as being a conserved “tRNA, rRNA or pseudogene region” conflicts with the definition in the specification of the term “extragenic region” which sets forth that such as sequence is not comprised in a non coding conserved sequence such as rRNA, tRNA or pseudogenes.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because insofar as applicant is attempting to claim “a microbial genome nucleotide sequence,” a sequence is information in the form of data which is not within one of the four categories of invention.  


The claims are drawn to a product, namely a marker that is a microbial genome nucleotide sequence having a length of less than or equal to 2000bp.  This rejection is applied insofar as the claims are meant to be drawn to a nucleic acid molecule.  
The claims 1-8 and 15 encompass naturally occurring nucleic acid molecules isolated from naturally occurring microbes. Because claims 1-8 and 15 recite a nature-based product limitation, the markedly different characteristics analysis is used to determine if the nature based product limitation is a product of nature exception.  MPEP 2106.04(c)(I).  Here, the closest natural counterpart is the naturally occurring microbial genome that comprises the marker.   When the claimed marker this counterpart, the comparison indicates that the incidental changes resulting from isolation of the marker sequence is not enough to make the marker sequence markedly different from the naturally occurring microbial sequences. MPEP 2106.04(c)(II)(C)(2).  Accordingly, the claims recite a judicial exception.  
This judicial exception is not integrated into a practical application because the claims do not include any elements in addition to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any elements in addition to the judicial exception.  The claims are solely drawn to the marker.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The instant claims are drawn to a very broad genus of highly polymorphic and modular extragenic markers (HPME).  The specification teaches that a “need and importance … for the identification of specific target sequences which are useful for identification and quantification of microorganisms and viruses for biomedical and biotechnological purposes.” 
	The claims require that the claimed marker comprise “at least one primary encoding gene and a secondary flanking extragenic region.”
The HPME is defined by certain features “when..aligned” to two or more sequences that are entirely themselves undefined, and within the context of the claim are arbitrary and could 

The specification at page 6 states clearly that a HPME must comprise at least one ORF, complete or partial, and the claim sets forth that the HPME comprises “at least one primary protein encoding gene,” and thus the claims are interpreted as requiring a complete ORF.  The specification teaches that the partial ORF is “conserved in more than one species” and also is divergent in other species.  As there are millions of possible microbial genomes with equal number of possible comparators, and each genome having hundreds or thousands of possible ORF, this disclosure does very little to lead one skilled in the art to molecules which are intended to be encompassed by the instant claims.  The specification further teaches that the “extragenic region” is a nucleotide sequence that is not comprised in an ORF or in a non coding conserved sequence such as rRNA, tRNA, pseudogenes (p. 6, l. 24).  The specification explains that the “target marker” will be advantageous because it has SNP or instertions/deletions, but is present in different species of different genus.  It is often characterized by two level of specificity, polymorphic regarding nucleotide content and length (p. 7).  
	 The genus of potential sequences encompassed within the claimed invention is enormous.  The claims provide no primary structure for the claimed markers, identifying the marker only be certain features:  “microbial genome nucleotide sequence”, “having” length “less than 2000bp” and comprising “at least one primary protein encoding gene and a secondary flanking extragenic region.”  The claims define additional features present “when said HPME is aligned” with other sequences but the other sequences are entirely undefined.  

 	Further, narrowing claims do not provide any specific structure either.  The disclosure does not appear to provide a single example of the structure Highy Polymorphic and Modular Extragenic markers that meet the claim limitations, since none of the markers disclosed in the SEQ ID NO appear to comprise a primary protein encoding gene.  Furthermore, the disclosure does not teach any marker wherein the flanking extragenic marker is a conserved tRNA, rRNA, or a pseudogene.  
	With regard to the elected invention, that is a marker for the Lactobacillales order, the specification teaches a marker can consist of a nine nucleotide sequence.   On page 7, the specification teaches a “target marker consisting of the nonamer sequence TTTGACTAT within the HPME mleA-mleR marker for the Lactobacillales order,” relevant to the elected marker.  This suggests that the scope of the disclosed marker can be as few as nine nucleotides.  This marker does not appear to be within the scope of the claim because a nonamer does not comprise “a primary protein encoding gene.”   Likewise, the specification in Figure 2 and SEQ ID NO:  1-11 teach exemplary HPME mleA-mleR markers, none of which appear to be within the scope of claim 1 since these have “partial sequence” from two genes (specification p. 9, l. 15)  
 	The instant claims are drawn to a genus of sequences which are identified not by their sequence structure but by their function and by relationship to other, undefined sequences.  It is clear that the claims are attempting to encompass sequences which are highly polymorphic relative to other sequences, but the structure of the claimed sequence and the “other” sequences are largely undefined.  The genus from which the claimed sequences can be selected is enormous, considering the number of microbial organisms (bacteria, fungus, virus) and the number of genes within each.  While the disclosure does provide a sequence listing with some so-called HPME, these do not appear to fall within the scope of the claim as they do not appear to include primary protein encoding genes.  The specification at pages 30 and following disclose database accession numbers for a variety of different bacterial genomes.  However, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lebarre et al. (Applied and Environmental Microbiology, Dec. 1996, p. 4493-4498).
Lebarre et al. teach a sequence of 1273 nucleotides that comprises at least one primary protein encoding gene (encoding mleR) and a secondary flanking extragenic region (the sequence upstream of mleR).  Additionally, Lebarre et al. teach a nucleic acid molecule that is the mle locus of L. oenos.  The locus comprises the mleA and mleR genes separated by flanking extragenic region.  The entire locus is considered less than “about” 2000 bp because about is undefined and relative to the size of the entire genome from which the locus sequence is native the operon less than “about” 2000 bp.  Furthermore, the claim recites a sequence “having” less than about 2000bp where “having” is interpreted to mean “comprising.”  A sequence comprising less than about 2000bp has no effective length limitation.  
The independent claim sets forth certain features that may be present “when” the sequence is aligned to two or more sequences, but does not recite or require any particular comparison sequences for the alignment.  Thus, the claims are not limited by this requirement and cannot limit the scope of the claims as they are currently written.   Furthermore, in Figure 2 of the instant disclosure provides an alignment of the HPME mleA-mleR marker which displays portions of the mleA and mleR coding sequences and the intergenic region.  Thus, the sequence taught by Labarre et al., which includes this intergenic region as well as a primary protein encoding gene, as required by the claims, where the sequence is from Leuconostoc oenos appears to fall clearly within the scope of the instant claims since it includes the mleA-mleR 
The sequence taught by Lebarre et al. is a microbial sequence, and in particular it is a prokaryotic sequence, since it is a fragment of Leuconostoc oenos which is a bacteria (a prokaryote), and this bacteria is within the order Lactobacillales.  

Claim(s) 1, 2, 3, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Gullo et al. (International Journa of Food Microbiology 106 (2006) 209-212).
Gullo et al. teach a nucleic acid amplification product that includes genes encoding 16S rRNA, 23S rRNA and 5S rRNA as well as the extragenic flanking regions between the genes.  from a variety of bacterial species.  The entire locus is considered less than “about” 2000 bp because about is undefined and relative to the size of the entire genome from which the locus sequence is native the operon less than “about” 2000 bp.  Furthermore, the claim recites a sequence “having” less than about 2000bp where “having” is interpreted to mean “comprising.”  A sequence comprising less than about 2000bp has no effective length limitation.   The independent claim sets forth certain features that may be present “when” the sequence is aligned to two or more sequences, but does not recite or require any particular comparison sequences for the alignment.  Thus, the claims are not limited by this requirement and cannot limit the scope of the claims as they are currently written.   Thus, the sequence taught by Gullo et al., which includes this intergenic region as well as a primary protein encoding gene, as required by the claims, where the sequence is from a microbial species, 
The sequence taught by Lebarre et al. is a microbial sequence, and in particular it is a prokaryotic sequence.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634